 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMid-East Consolidation Warehouse, A Division ofEthan Allen, Inc. and Truck Drivers Local UnionNo. 649, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca. Cases 3-CA-7004 and 3-RC-6873January 23, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn January 4, 1979, Administrative Law Judge IvarH. Peterson issued the attached Decision in thisproceeding. Thereafter, both Respondent and counselfor the General Counsel filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extend consistent herewith.The Respondent, Ethan Allen Inc., is a furnituremanufacturer with home offices in Danbury, Connect-icut. Mid-East Consolidation Warehouse, the opera-tion involved in this case, is a division of Ethan Allen.Mid-East consists of three separate warehouses, thelargest one located in Mayville, New York, and twoothers in Falconer and Salamanca, New York. Theprimary purpose of a consolidation warehouse inRespondent's business is to store furniture for longperiods of time. When furniture leaves the consolida-tion warehouse, it is shipped by truck or rail either toa company distribution center or directly to a dealer.Although Ethan Allen has owned the warehouses inquestion for a number of years, as well as the factoriesin this area which manufacture the furniture stored inthese warehouses, it was only in January 1976 thatthese warehouse operations, which also involve truck-ing, became a separate division within the corporateoperation. At that time, Donald Mawhir, who hadI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. In reaching this finding, wehave taken into account that in some instances the Administrative Law Judgedid not specifically state that he was making a credibility resolution where aconflict in testimony occurred. However, since in those instances he foundevents took place in a way which is consistent with only one of the versions ofthe conflicting testimony, it is clear that he implicitly credited the witnesswhose version he accepted.247 NLRB No. 90served as traffic manager at the Mayville facility, wasnamed manager of the new division. When thedivision was created, Mawhir's office was moved fromMayville to Falconer, while the truckdrivers for thedivision remained at the Mayville facility. This caseinvolves the alleged reaction and conduct of Respon-dent to its drivers' protected concerted activities.I. THE UNFAIR LABOR PRACTICESThe drivers at the Mayville facility have never beenorganized. In 1972, before the Mid-East Division wascreated, there was an organizational drive amongthem for another union. That drive was defeated byRespondent. After the 1972 campaign, rumors ofunion organizing continued, and were prevalent at thetime this case arose. It was in this context that, in hisoffice in Falconer, in December 1976, Mawhir tolddriver Larry Rogers, one of the alleged discriminateesin this case, that "If the drivers mess around with aunion, we'll all be out of a job."' Based on thisincident, the Administrative Law Judge found thatRespondent threatened employees with loss of jobs inviolation of Section 8(a)(1) of the Act. We agree. In sodoing, we reject Respondent's contention that adifferent result is warranted because the Administra-tive Law Judge incorrectly misstated Rogers' testimo-ny as to what Mawhir said. In his Decision, theAdministrative Law Judge states that Mawhir toldRogers "that the drivers would be out of a job if theycontinued to 'mess around' with the Union"; Rogers'actual testimony, as described above, was that Mawhirtold him, "If the drivers mess around with a union,we'll all be out of a job." We find that the Administra-tive Law Judge's paraphrase of Rogers' testimony doesnot change the substance and thrust of Mawhir'sremark. The unlawful coercive impact of these twostatements is the same; in either case, the employee isthreatened with the loss of his job as the result ofemployee support of a union.In late December 1976, or early January 1977,Raymond Wood, one of the Mayville drivers, wentinto Mawhir's office, and was asked by Mawhir howhe and the other drivers were feeling. Wood remarkedthat it had been quite a while since anyone hadreceived a raise, and that the drivers felt it was about' These findings are based on Rogers' testimony. In excepting to all findingsmade by the Administrative Law Judge concerning this incident, Respondentcontends that Mawhir had not yet moved into his Falconer office by this time,and that the incident could not, therefore, have taken place as Rogers testified.Respondent insists that Mawhir did not move into his Falconer office until thefollowing January. This is clearly erroneous, since all of Respondent'switnesses testified that Mawhir moved to Falconer in January 1976, almost ayear before this incident. Indeed, Respondent's own brief gives January 1976as the date of Mawhir's move to Falconer. Nevertheless, the AdministrativeLaw Judge has, at one point in his Decision, mistakenly accepted Respon-dent's claim that Mawhir moved after the incident in question, and at anotherpoint incorrectly stated that Rogers met with Mawhir in December 1975.552 MID-EAST CONSOLIDATION WAREHOUSEtime to receive one. Wood also told Mawhir that therewas a rumor going around about a union. Mawhir toldhim, "Gee, Ray, you better try to talk these guys outof it. The last time this happened about the Union, youknow, the company wouldn't put up with that." Bythis statement we find that Mawhir threatened retalia-tion against employees if they continued to support aunion and thereby violated Section 8(a)(1) of the Act.'On February 19, 1977, Mawhir conducted a meet-ing of the drivers in Mayville. Mawhir mentioned thata 5-percent salary increase was possible. When someof the drivers complained about this, and about nothaving received other promised merit increases, andanother suggested that a 50-cent-per-hour increasewas warranted, Mawhir responded, as found by theAdministrative Law Judge, that they were lucky tohave jobs and that if they did not like what they werereceiving, they should get out.' The AdministrativeLaw Judge found no violation in Mawhir's statementand the General Counsel has excepted to the former'sfailure to do so on the ground that Mawhir's admoni-tion to the employees to leave if they did not like whatthey were receiving constituted an implied threat ofreprisal. We find merit in that exception. Mawhir'sstatement must be considered against the backgroundof his already expressed concern to Rogers and Woodthat it would be to the drivers' detriment if they againwere considering unionization, as well as their com-monly voiced complaints at the meeting about thepaucity of the mentioned raise and Respondent'sbroken promises concerning merit increases. It is alsonoted that a counterfigure of 50 cents per hour wasproposed by one of the employees just before Ma-whir's statement, to the effect that they could leave ifthey did not like it, was made. In these circumstances,Mawhir's statement could reasonably be interpretedby the assembled employees to mean that Respondentnot only did not welcome disagreement with the wagesand benefits it offered, but did not favor employees' The Administrative Law Judge found a violation in this incident, butcharacterized Mawhir's statement as a suggestion to Wood that the latterdissuade the drivers from supporting the Union. We find instead thatMawhir's statement constituted a threat that the Company would retaliateagainst the drivers for their union activities.Respondent excepts to the Administrative Law Judge's finding, inter alia,on the ground that the complaint did not give Respondent notice of thisallegation. The complaint alleges that Respondent, by its supervisor, DonaldMawhir. threatened in December 1976 to fire its employees if they joined orassisted a labor organization. If the incident took place a few weeks later, inJanuary 1977, Respondent was still adequately informed by the complaintabout the nature of the inquiry. In any event, even if this allegation was notthe subject of a particular complaint allegation, the issue was neverthelessfully litigated and findings were appropriately made. Valleydale Packers, Inc..,238 NLRB 1340 (1978).' The Administrative Law Judge apparently relied on Larry Rogers'testimony in making this finding. Rogers testified that "Mr. Mawhir becamequite angry and stated that we ought to feel lucky that we had our damn jobsand that if we didn't like what we were making, we could get the hell out."Other drivers' versions of this incident varied slightly. Thus, Floyd Tarrtestified that "I remember Mr. Mawhir saying that if anybody wanted the bigmoney, they would have to go elsewhere to get it because they weren't aboutremaining in its employ who would choose to bandtogether for their mutual aid and protection to seekbetter wages or other terms and conditions of employ-ment-whether through the agency of a union orwhile acting together in concert.' Mawhir's statement,therefore, tended to inhibit employees in their Section7 rights. Accordingly, we find that Mawhir's state-ment that the employees should get out if they did notlike what they were receiving violated Section 8(a)(1)of the Act. See Ramar Dress Corp., et aL, 175 NLRB320, 327 (1969). See also Triana Industries, Inc., 245NLRB No. 161 (1979).After the February 19 meeting described above,nine drivers went to the Lakeview Hotel where theysigned union authorization cards given them by fellowemployees Larry Rogers and David Olson, to whomthey afterwards returned the cards. Rogers and Olson,who had obtained the cards from the union headquar-ters on February 18, obtained cards from two otherdrivers later that evening, bringing the total number ofcards collected to 11. Two additional cards wereobtained on March 5. Respondent refused the Union'sdemand for recognition on February 21, and a petitionwas filed on February 23, 1977.'Eugene Chelton was one of the drivers who signedan authorization card on February 19. He made a runduring the following week, and went into the drivers'room in Mayville on February 26 to turn in his billsand ascertain his route for the coming week. Cheltontestified that Mawhir asked him, inter alia, if Cheltonknew which employees had signed union cards, andwhether Chelton himself had signed a card. Cheltontold Mawhir only that he had signed a card. TheAdministrative Law Judge concluded that Mawhir'squestioning of Chelton about the union activities ofother drivers and about his own union activities was aviolation of Section 8(a)(l).' We agree.Another meeting of drivers was held by Mawhir atMayville on March 19. Reading from a preparedto pay it." Clifford Hammond stated, "He said that if we wanted more moneywe would have to go somewhere else." David Olson testified, "We thought wehad fifty cents an hour, and we were told that if we expected to get that, wehad to go somewhere else to get a job." Mawhir's version of this meeting is inbasic accol d with that of the drivers as to the discussion about wage increases;Mawhir did not specifically deny making the remark about employees havingto leave for more money, but stated that he could not recall any furtherdiscussion.' We find the discussion of the salary increase by the employees, which isadmitted by Mawhir, to be protected concerted activity under the Act. Thematter of the salary increase was of moment to the group, and whatever wassaid to Mawhir about it by any individual driver was necessarily to be for thebenefit of the group. Hugh H. Wilson Corporation, 171 NLRB 1040, 1046(1968), enfd. 414 F.2d 1345 (3d Cir. 1969), cert. denied 397 U.S. 935 (1970).'The unit sought was all of the truckdrivers, including the mechanic-driverand the dispatcher-driver, employed by the Mid-East Consolidation Ware-house. The truckdrivers for the Mid-East Division are headquartered at theMayville facility.' The Administrative Law Judge finds this incident occurred as related byChelton, thereby crediting Chelton's version as against the conflicting versiongiven by Mawhir.553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeech, Mawhir announced that he had "good news"and "bad news." The good news was that on March21, 1977, the wages of the drivers were to be increasedby 35 cents an hour, and their meal allowances to beincreased by $1 a day. The bad news was that therewas a possibility that Conrail might discontinue therailroad spur track into Mayville. Mawhir stated:If that should happen and, frankly, it looks verymuch like it is going to happen, it will mean a bigdifference in all of our lives, beyond any question.After detailing the nature of the problem, Mawhirstated:As soon as I have any definite news you may restassured you'll be the first to know. Frankly, I ampersonally disturbed from a selfish standpoint-Ilike Mayville, and would not like to leave, but Iwant to say this to you-the Company is makingevery effort to retain the spur line.At this point, Mawhir closed the speech, saying:I think I should mention the drive by theTeamsters Union to organize all of you. I want toemphasize that while we disagree with the Unionand think that it would not be for the bestinterests for all of you to have the Union here; atthe same time, you have a right, as free Ameri-cans, to vote any way you please. Your vote willbe secret and no one will know just how you vote.If anyone should threaten you with a loss of yourjob or any other penalty because you either votefor or against the Union I want you to come tome and I will take care of the situation veryquickly. I think this Company can very wellstand on its record of the past in the fairtreatment that you have received and I hope thatyou will retain your [sic] confidence in getting afair shake for [sic] this Company and from me.The Administrative Law Judge held, and we agree,that Respondent violated Section 8(a)(1) of the Act byits announcement of a wage increase on March 19. Hefurther held that Respondent violated Section 8(a)(1)of the Act when Mawhir made a veiled threat that thefacility would close if the organizational drive contin-ued. We also agree with this finding.'With regard to the wage and meal allowanceincreases, under settled Board policy, a grant orpromise of benefits during the critical preelectionperiod will be considered unlawful unless the employ-er comes forward with an explanation, other than thepending election, for the timing of the grant orannouncement of such benefits. The Singer Company,Fredin Division, 199 NLRB 1195, 1196 (1972). Here,' The Administrative Law Judge also inconsistently found elsewhere in hisDecision that the wage increase and the March 19 speech were not violative ofthe Act. We do not adopt those comments.Respondent argues that the increase in the wage rateand the food allowance was an annual general wageincrease, granted after an annual review at companyheadquarters in Danbury.In support of its contention, Respondent presentedtestimony that a 35-cent-an-hour increase was given tothe Mayville drivers in early March 1976. However,Respondent did not present any evidence that anincrease in the food allowance was made in 1976, as aresult of the previous survey of wages. Thus, the 1977food allowance increase is not explained by thepurported wage survey and, at least to that extent,Respondent's contention concerning the basis for theincreased benefits is without support. We so find.Respondent's argument that the wage increase wasmade subsequent to an annual survey of wages byDanbury officials is also undermined by the contradic-tory testimony given by these officials about thetiming of this decision. William Hawkins, director ofdistribution operations, testified that he informedDonald Mawhir of the amount of the raise and thefood allowance on February 7, 8, or 9, which wasbefore the organizing campaign began. However,Lawrence Thompson, the vice president of administra-tion and physical distribution at corporate headquar-ters, stated that the benefits were given as the result ofan annual review, and that "we had discussions withMr. Hawkins and the Director of Personnel, and wedidn't finalize anything until the end of February, firstof March, in that vicinity." This would date thedecision to grant these benefits after the beginning ofthe organizing campaign, and injects into the issue anelement-union activity- which was missing underthe account given by Hawkins. In any event, thefailure of Respondent's witnesses to agree on when thewage increase was decided upon casts doubt onRespondent's claim that the increase was simply theresult of an annual survey of wages, as does Mawhir'sstatement at his February 19 meeting of drivers.Although Mawhir testified, in agreement with Haw-kins, that Hawkins had informed him on February 7or 8 of the amount of the raise and the food allowanceincrease, Mawhir admittedly asked the drivers at hisFebruary 19 meeting, in response to their inquiriesabout possible raises, "what would 5 percent soundlike?" It seems unlikely that Mawhir would havecouched the possibility of a wage increase in thismanner if he had known at the time of the February19 meeting the exact amount of the raise. Nor does itseem likely that when the employees complained that5 percent was not enough Mawhir would not haveattempted to placate them by then specifying what theactual increase would be. This is especially true sincethe actual raise was substantially more than 5 percent.554 MID-EAST CONSOLIDATION WAREHOUSEThe record indicates, for example, that driver LarryRogers was receiving 4.15 an hour before the raise.Thus, 35 cents was more than an 8-percent raise forRogers. Likewise, the record shows that driver FloydTarr was earning $4.35 at the time of his May 12discharge, meaning that Tarr was making $4 an hourat the time of the raise, and therefore received analmost 9-percent raise.9Additionally, Mawhir thenmade no mention at all of the food allowance increase,which further casts doubt on Respondent's assertionthat the increase benefits were unconnected to theunion campaign. Thus, we conclude and find that theraise and food allowance and their amount wereannounced at the March 19 meeting in response to theunion campaign, and constituted an unlawful grant ofbenefits during the critical preelection period, inviolation of Section 8(a)(X 1) of the Act.'0We turn next to the allegation that Respondentthreatened that the plant would close if the organiza-tional drive continued. This allegation is based on theportion of the speech dealing with the possiblediscontinuance of the railroad spur, and must beconsidered in the context of the preceding announce-ment of a wage increase which we have held to be aviolation of Section 8(a)(1) of the Act, and theprevious conduct which we have found to be unlawful.Furthermore, we note that this discussion about therailroad spur was sandwiched between the announce-ment of the wage increase and Mawhir's commentsabout the union organizing campaign. Thus, in theportion of the speech in question, Mawhir told theemployees, inter alia, that, while it looked very muchlike the railroad shutdown was going to happen, "theCompany [is] making every effort to retain the spurtrack." Implicit in these remarks was the unspokenalternative that if the Company ceased its efforts thetrack would be closed and so, likely, would be theMayville facility. Surely this implication was not loston the employees. Nor, in light of Mawhir's remarksabout the Union that immediately followed, is it likelythat the employees missed the connection between theCompany's continuing those efforts and their unionsympathies. But if they had any doubt that nonsup-port of the Union was the quid pro quo for Respon-dent's efforts covering the spur, Mawhir's comment,"that it would not be for the best interests for all ofyou to have the Union here," made the point quiteclear, and in the process conveyed the threat of plantclosure in the event of unionization.As the Supreme Court noted in N.LR.B. v. GisselPacking Co., Inc.," analysis of such employerI There was no specific testimony about the wage rates of any of the otherMayville drivers. However, we deem this sufficient to establish that themnount of the announced wage increase was substantially more thanMewhir's 5-percent figure.GOeneral Counsel excepts to the Administrative Law Judge's recommend-ed dismissal of the allegation that Respondent violated the Act by allowingexpression "must take into acount the economicdependence of the employees on their employers, andthe necessary tendency of the former, because of thatrelationship, to pick up intended implications of thelatter that might be more readily dismissed by a moredisinterested ear." That the genuine possibility of adiscontinuance of railroad service existed (see infra)does not preclude the finding of a violation here, sincewe are not dealing here with a prediction based oneconomics or matters beyond Respondent's control,but an implied threat that Respondent would cease itsefforts to retain the spur track to Mayville should theUnion be selected, with the result that Respondentwould have to leave Mayville. There was no reason forRespondent to raise the problem of the railroad spurat this time except to combat the organizationalefforts, since there was no legitimate connectionbetween the union activities and the railroad spur line.We find, therefore, that Respondent was threateningto follow a course of action which would disadvantageemployees if they chose the Union, and, accordingly,we uphold the finding that Mawhir's March 19 speechwas a violation of Section 8(aX 1) of the Act.A hearing in the representation case was scheduledfor Tuesday, March 23. The preceding day, FloydTarr, an interplant driver who had signed an authori-zation card on February 19, approached Mawhir witha notice of the hearing, and told Mawhir that he, Tarr,had been requested by Ferdie Tanner, the Union'sbusiness agent, and the other drivers to observe thehearing. Mawhir told Tarr that the latter had work todo, and that he could not go to the hearing. The nextday, the day of the hearing, Tarr was subpenaed toappear. Tarr went looking for Mawhir, since the latterhad told Tarr just the day before that he was not toattend the hearing. Tarr was unable to find Mawhir,so he then looked for someone else to give himpermission to leave work to honor the subpena. Whenhe spoke with Mawhir's private secretary, she toldTarr that she had no authority to accept the subpena.Mawhir testified that his secretary called him at amotel that day to tell him that Tanner, the unionbusiness agent, had called to say that he had a subpenafor Tarr. Mawhir's secretary informed him that shetold Union Business Agent Tanner that she had noauthority to accept a subpena. After learning that Tarrhad been subpenaed, and that at least one request hadbeen made for a company official to honor thesubpena, Mawhir still made no attempt to correctemployees to purchase damaged furniture at reduced rates. Respondent hadestablished such a policy, however, at least a year prior to the events at issuein this case. Accordingly. we adopt the Administrative Law Judge'srecommendation and shall dismiss this allegation."395 U.s. 575, 617(1969).555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTarr's impression that he was forbidden to go to thehearing.2Tarr worked the rest of the day, whileMawhir attended the hearing.The Administrative Law Judge held that Respon-dent violated Section 8(a)(1) of the Act by Mawhir'srefusal to permit Tarr to attend the Board hearing onthe representation petition. We agree. An employer'sobligation, with respect to subpenaed employee wit-nesses, is one of noninterference, nonrestraint, andnoncoercion as to such employees' rights and obliga-tions to attend scheduled hearings as subpenaedwitnesses, and one of nonreprisal to such employeesbecause they are subpenaed witnesses. Walt DisneyWorld Co., 216 NLRB 836, 837 (1975). Mawhir knewthat he himself was unavailable to grant permission toTarr to leave work to honor the subpena, and that hissecretary was saying that she did not have theauthority to honor the subpena. With Mawhir's earlierinstructions to Tarr still standing uncontradicted,these actions interfered with Tarr's right to attend thehearing, in violation of Section 8(a)(1) of the Act.'The Administrative Law Judge further finds thatRespondent violated Section 8(a)(l) by "its action inreducing the working hours of Tarr after he hadtestified at the Board's representation hearing."" Wedo not adopt this finding since it is not factuallysupported. The Administrative Law Judge states,"Tarr normally worked 57 to 60 hours a week, butafter the subpoena incident, his hours dropped toapproximately 29 to 33 hours per week." Tarrtestified, however, that some time prior to the hearingthe hours of the interplant drivers were cut slightly.Additionally, Respondent's records, according to Ma-whir's uncontradicted testimony, showed that Tarrreceived approximately the same number of hours asthe other interplant driver, Gene Shepard, during theperiod in question." We therefore do not adopt theAdministrative Law Judge's finding of a violation inthis regard.As discussed in detail, infra, on March 30, the firstof the six discharges alleged to be unlawful occurred,'when driver Clifford Hammond was terminated. Thenext day, on March 31, Floyd Tarr was suspended for3 days. On April 1, David Olson was also discharged.Shortly after Donald Mawhir informed Olson of hisdischarge, driver Cecil Miller went into Mawhir'soffice to turn in his bills. Miller, who had signed anauthorization card on February 19, was not known at" It is not clear whether Mawhir also knew that Tarr had asked Mawhir'ssecretary to honor the subpena." This was not remedied by Respondent's later statement at the hearing,when asked why Tarr had not been permitted to attend, that it was willing tohave the hearing continued until Tarr was present." This obviously refers to Tarr's request to testify at the hearing, rather thanhis actual testimony, since Tarr did not attend the hearing." Tarr admittedly was offered the opportunity to work on Saturdays, anddeclined. Gene Shepard, the other interplant driver, was therefore given 5this time as a union adherent. Mawhir told Miller thatMiller's job was secure, and that he did not have toworry as long as Ethan Allen stayed in Mayville.Mawhir also told Miller that business was picking up,and asked Miller if he was satisfied with his job.Finally, Mawhir asked if anyone had been botheringMiller, to which Miller replied no, and that it wouldnot do them any good if they did because he had amind of his own. The Administrative Law Judgefound that Mawhir's inquiry of Miller as to whetheranyone was bothering him and if he were satisfied withhis job was related to and concerned Miller's unionactivity and thus violated Section 8(a)(l) of the Act.We agree, since no other reason suggests itself forMawhir's inquiry."On May 27, the day before the election, Mawhirand Wood had a conversation during which Mawhirtold Wood how good the Company had been toemployees, and different things that the Company haddone for them. Mawhit admitted that it looked badthat people had been laid off, and that it looked likethe Company was getting rid of people because of theUnion. He said that it was not so, and that peoplewere being laid off because of the railroad. Wood toldhim that it looked bad because they did not start at thebottom of the seniority list; Mawhir answered thatthere was no seniority list at Ethan Allen at that time.Wood testified that Mawhir went on and "more or lessinsinuated that he would like me to vote against theunion, which is just normal, I guess. And then he saidthat if we voted the union down that things would goon as they did before. And I asked him then, I said,'Well, what if we vote the union in?' He said 'Well, Ican't honestly tell you what would happen.' Then hesaid, 'I don't know, myself."' The Administrative LawJudge found that there was no threat of reprisal, butthat it was an illegal promise of benefit when Mawhirsaid that, if the Union were voted out, conditionswould remain the same as they had been. He thereforefound a violation of Section 8(a)(1) of the Act. Whilewe agree that the statement violates Section 8(a)(1) ofthe Act, we disagree with the Administrative LawJudge's characterization of this statement as a promiseof benefit. Instead, we find that Mawhir's statementwas a thinly veiled threat that employees would riskreprisals or detrimental changes if they selected theUnion. This conversation occurred shortly after thedischarge of six union adherents, and the occurrencemore hours a week of Saturday time. Taking this fact into consideration, Tarris shown to have been given more Monday-through-Friday hours thanShepard on 4 of the weeks in question. Two of the remaining weeks, Tarr losthours during an unlawful suspension. Thus. there was only I week when theother interplant driver received more hours than Tarr.'" Although Respondent's action was couched in terms of a reduction in thework force, the employees were discharged, rather than laid off."The Administrative Law Judge mistakenly found that Mawhir askedMiller if he had signed a union card.556 MID-EAST CONSOLIDATION WAREHOUSEof a number of 8(a)(1) violations. The clear implica-tion of Mawhir's statement is that if the Union werevoted down, things would go on as they did before theunion campaign, meaning without discharges or otherreprisals, while if the Union were voted in, Mawhircould not tell what would happen; i.e., whether thedischarges and reprisals or other changes wouldcontinue to occur.The 8(a)(3) ViolationsOn March 31, 1977, 9 days after the representationhearing, Floyd Tarr had an accident at the Mayvilleloading dock. While backing his truck out, Tarr hitthe trailer parked next to him, knocking a door off ofhis own truck. Tarr was suspended for 2-Y days byDonald Mawhir. The complaint alleged that thesuspension was discriminatorily motivated, but theAdministrative Law Judge found no violation. Wedisagree, and find that the General Counsel has shownby a preponderance of the evidence that Tarr wassuspended because of his union activities.Respondent argues that it suspended Tarr becausehe had also been in four recent accidents previous tothe incident in question. There were, however, otherdrivers who had also had multiple accidents and/oraccidents which were far more serious than Tarr's.None of these drivers was disciplined. Indeed, onedriver, Clifford Hammond, testified without contra-diction that he had received driving awards during thesame time period that he had been involved in severalaccidents. While it is true that Tarr's accidents alltook place within a short period of time, it is also truethat they were all of a relatively minor nature.' Thedisparate treatment between known union advocate-Tarr'9and the other drivers who had been involved inaccidents, coupled with the fact that the unprecedent-ed suspension followed closely on the heels of Tarr'srequest to attend the representation hearing and in themiddle of a number of discriminatory discharges,discussed infra, leads us to the conclusion that Tarr'ssuspension was in reprisal for his union activities, andthat the accident was seized on to disguise Respon-dent's real motive in suspending him. Thus, we holdthat Respondent's suspension of Floyd Tarr on March31, 1977, was in violation of Section 8(a)(3) of the Act.At the end of March 1977, Respondent began toterminate drivers, discharging five of its Mayville" Tarr backed into a post (March 4, 1977), hit the fender of anothercompany's truck at a construction site (March 14, 1977), tore off a trailer lightcord (March 18, 1977), and tore off an air hose while making a sharp turn inthe Mayville yard (March 28, 1977)." Mawhir testified that shortly afler the petition was filed he was told byother drivers that Tarr was "putting pressure on them to support the union,"and that at the time, he did not know the identity of anyone else who was forthe Union.'° Respondent argues that it is not appropriate to use the earlier incident totruck drivers within 5 weeks. Clifford Hammond wasthe first to be discharged, on March 30; David Olsonwas next, on April 1; Larry Rogers and EugeneChelton were both discharged on April 11; and CecilMiller was the last to be discharged, on May 2. Eachdriver was told that his run had been terminated andthat he therefore had been terminated. The Adminis-trative Law Judge found that Respondent reduced thenumber of its truck runs and the complement oftruckdrivers primarily in an effort to defeat theUnion's organizational efforts and to eliminate specificdrivers whom Mawhir knew to be supporters of theUnion and to have engaged in prounion activity. Hetherefore found that Respondent by such conductviolated Section 8(a)(3) and (1) of the Act.Respondent contends that it has established abusiness reason for the reduction of routes, i.e., thatRespondent decided to increase tonnage on the May-ville-Corry line in order to save that particularrailroad line from being discontinued, and shiftedfrom trucks to trains in order to accomplish that goal.Even assuming, arguendo, that Respondent has estab-lished such a business justification for the reduction oftruck routes, we find nevertheless for the followingreasons that Respondent discriminated against unionadherents in its selection of drivers to be terminated,in violation of Section 8(a)(3) of the Act.Each of the discharged drivers was a supporter ofthe Union. We find furthermore that Respondentknew that these five drivers were union adherents. In asmall facility such as Mayville, where the entire unitconsists of only 19 employees, a reasonable inferencemay be drawn that Respondent would know whichemployees were union adherents. This is especiallytrue in view of the open nature of the dischargeddrivers' union activities. Clifford Hammond, the firstdriver to be discharged, attended the February 19Lakeview Hotel drivers' meeting and signed an autho-rization card. He had been laid off by Respondent 5years earlier for his union activities at that time.20David Olson and Larry Rogers, discharged respective-ly on April and II, were the prime movers in theorganizing campaign. The two obtained the authoriza-tion cards from the Union, organized the LakeviewHotel meeting, signed authorization cards at thatmeeting on February 19, called and visited drivers'homes in order to win support for the Union, andreturned the cards to the union headquarters indemonstrate animus because it was not alleged in the complaint, because adifferent union was involved, and because the corporate chain-of-commandhad changed since the earlier layoff occurred. Respondent does not deny thatdrivers were laid off at that time because of their union activities. Theinformation about the earlier layoff is background to this case, and is relevantto an inquiry into Respondent's attitude about unionization. Additionally, asto Clifford Hammond, the information further indicates that Respondent hadreason to believe that he was a union supporter.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFalconer. Eugene Chelton, who was discharged onApril 11, also signed a card on February 19 at theLakeview Hotel meeting. Chelton was also the subjectof the 8(a)(1) interrogation discussed above, at whichhe admitted that he had signed a union card. CecilMiller, who signed a card on February 19 sometimeafter the Lakeview meeting, was also the subject of apreviously discussed 8(a)(1) interrogation, duringwhich Mawhir assured Miller that his job was secure,based on Mawhir's inaccurate belief that Miller wasnot a union supporter. Miller, too, was an opensupporter of the Union at the time of his discharge.Respondent admits that the discharges were notdone in accordance with seniority, but argues that itdoes not have a seniority system. While it may be truethat Respondent did not have a formal seniority"system," it is quite clear that seniority considerationsplayed the major role in the assignment of trucks andtruck routes to the drivers. Even the testimony ofRespondent's own witness, driver Eugene Shepard,showed that new trucks were assigned on the basis ofseniority. Thus, when four new trucks were deliveredin 1976, they were given to Grant Lindstrom, LarryRogers, Chuck Wilson, and Cecil Miller, the foursenior over-the-road drivers. Further, assignment oftruck routes was generally governed by seniority.Driver David Olson, for example, testified that whenhe started driving in 1974, he had a run which he didnot like. He spoke with Donald Mawhir, who toldOlson that when he had a little more seniority that hewould get the run he wanted. Olson remained on thatroute for almost a year, and then received a differentroute.Of the five drivers who were discharged, three of thedrivers (Cecil Miller, hired December 6, 1972; LarryRogers, hired January 2, 1973; David Olson, hiredMarch 16, 1974) were among the most senior employ-ees in the bargaining unit, and would not have beenlaid off if the five junior-most employees had beendischarged. Clifford Hammond (hired August 23,1976) and Eugene Chelton (hired September 18, 1976)were terminated while two junior employees, TedDeck and James Rogers, were retained. It is signifi-cant that Deck and Rogers signed the antiunion letterto Respondent's president, whereas none of the fivedischarges did so.Respondent contends that it first selected the routeto be discontinued, and then simply discharged thedriver primarily assigned to that route." Even assum-" According to Respondent. William Hawkins worked with DonaldMawhir to select the truck runs that would be terminated, after being directedby Lawrence Thompson to generate more rail tonnage on the Mayville-Corryline by eliminating some of the truck routes. Hawkins made the decision thatthe drivers would be terminated with the routes." William Hawkins, Respondent's director of distribution operations, whomade the decision to terminate the drivers with their routes, gave inconsistentstatements on the issue of whether he knew that he was terminating senioring for the sake of argument that the five routeschosen to be terminated were selected for businessreasons, we do not accept Respondent's explanationthat it was necessary for business purposes to dis-charge the driver with his primary route. The recordclearly establishes that all of the drivers in the unit haddriven different routes during their employment inMayville. Respondent admits that the drivers weregiven secondary routes when their schedules allowedit. In short, there has been no showing that any driverwas so tied to any one route that Respondent wouldfind it necessary to terminate him when that route wasdiscontinued. Indeed, in the case of Eugene Chelton, itwas not established that he was even the primarydriver on the terminated route. Furthermore, sinceRespondent argues that a minimum of businessdisruption was a factor considered in the execution ofthis reduction in the work force, it is hard tounderstand why Respondent would discharge highlyexperienced drivers in favor of, for example, a driverwho had only been employed for 3 weeks.22Rather, asdiscussed above, it seems clear that, absent discrimina-tory motives, Respondent would have taken seniorityinto account and have retained the senior drivers.In short, we are left with a situation whereRespondent, after deciding to discharge truckdrivers,ignored seniority considerations, and selected onlyknown union adherents. This, coming as it did at theheight of a union organizing campaign, and coupledwith a number of violations of the Act, convinces usthat Respondent discharged Clifford Hammond, Da-vid Olson, Larry Rogers, Eugene Chelton, and CecilMiller because of their union activities, in violation ofSection 8(a)(3) and (1) of the Act.On May 12, 1977, Floyd Tarr was discharged whenhe inadvertently pulled the air hoses and an electriccord from his tractor while unhooking the tractor inthe Mayville yard. The Administrative Law Judgefound Tarr's discharge to be a violation of Section8(a)(3) of the Act. We agree that Tarr's discharge wasin violation of the Act for the following reasons.Tarr, who had signed an authorization card, andrequested to serve as a union observer at the represen-tation case hearing, was well known to Respondent asa union activist. As noted in the discussion ofRespondent's unlawful suspension of Tarr, DivisionManager Mawhir stated that he knew of Tarr's unionactivities shortly after the petition was filed, anddrivers. In an affidavit given to this Agency on May 26, 1977, Hawkins statedthat he was aware that some senior drivers were being laid off, and that atruckdriver hired in February 1977 was not laid offand was still employed. Inhis testimony before Administrative Law Judge Peterson in September 1977,Hawkins denied that he knew at the time of the decision to lay off drivers thatsenior drivers were being laid off. This change of testimony further castsdoubt upon Respondent's version of how the decision to lay off theseparticular five drivers was made.558 MID-EAST CONSOLIDATION WAREHOUSEbefore Mawhir knew of any of the other unionactivists.While it is undisputed that Mawhir told Tarr onMarch 31, 1977, at the time of his previous accident,that Tarr would be discharged if he had anotheraccident, it must be considered that the warning toTarr about the consequences of another accident wasgiven on the occasion of his unlawful suspension, andwas therefore tainted. Additionally, the minor mishapwith the hoses on May 12 barely meets the definitionof an accident. Tarr, as an interplant driver, wasadmittedly required to hook and unhook tractorsmore often than the over-the-road drivers. The inci-dent with the hoses seems to be more of a nuisancethan an accident, and would not ordinarily warrant adischarge absent discriminatory motivation. This im-pression is strengthened by the difference betweenTarr's treatment and that accorded other drivers whohad accidents. No other driver was ever suspended ordischarged for an accident, although such accidentshad taken place regularly. In fact, it is undisputed thatDale Babcock, another Mayville driver, had, onFebruary 10, 1977, run over two parked cars in thevery same yard where the Tarr accident occurred,occasioning an insurance claim, and yet was notdisciplined by Respondent. Thus, the minor nature ofthe May 12 incident, Respondent's disparate treat-ment between drivers who had accidents, and Respon-dent's knowledge and prior attempts to thwart Tarr'sunion activities (i.e., the refusal to permit Tarr tohonor the representation hearing subpoena and theMarch 31, 1977, suspension) lead us to the conclusionthat the air hose incident was a pretext for getting ridof Tarr. We therefore hold that Tarr's discharge wasin violation of Section 8(aX3) and (1) of the Act.II. THE ELECTION, CHALLENGES AND OBJECTIONSTO THE ELECTION, AND RESPONDENT'SREFUSAL TO BARGAINAn election was held on May 28, 1977, amongRespondent's employees in the appropriate bargainingunit." A tally of ballots served on the parties on May28, 1977, showed that four votes were cast for, andnine against, the Union, with six challenged ballots.The six challenged ballots were those of the sixdiscriminatees. The Union objected to the conduct ofthe election on the basis of the same conduct alleged inthe complaint." The consolidated hearing in this casewas held to resolve the challenged ballots, objections" All truckdrivers including the mechanic-driver and the dispatch-driveremployed by the Employer, but excluding all office clerical employees, guards,professional employees, and supervisors as defined in the Act." As the Regional Director stated in his Report on Objections andChallenges, the alleged conduct which occurred before the filing of thepetition was not relevant to the conduct of the election.to the election, and the unfair labor practices allegedin the complaint.The Administrative Law Judge ordered that the sixchallenged ballots of the discriminatees be opened andcounted, and that if, after these ballots were counted,the Union did not have a majority of the valid ballotscast, the election should be set aside and anotherelection conducted. We agree that if the revised tallyof ballots shows that a majority of the votes have beencast for the Union a certification of representativeshould issue. However, if the revised tally shows that amajority of the votes have not been cast for the Union,we find that Respondent's unlawful conduct precludesthe likelihood of conducting a fair second election, andthat since the Union represented a card majority ofRespondent's employees as of February 19, 1977, theissuance of a bargaining order is warranted as part ofthe remedy for the unfair labor practices committedby Respondent. N.L.R.. v. Gissel Packing Co., Inc.,395 U.S. 575 (1969).Of the 19 drivers in the unit, 11 signed authoriza-tion cards on February 19, 1977. (Two additionalcards were signed on March 5.) We therefore findthat, as of February 19, a majority of the employees inthe unit had designated the Union as their representa-tive for the purpose of collective bargaining. Respon-dent at the hearing raised questions with respect to thevalidity of several cards, principally on the groundthat they were solicited to obtain an election. We havecarefully considered the testimony as to each card andhave concluded that each is valid. While an electionwas mentioned in connection with the solicitation of anumber of the cards, none of them was solicited on thebasis that it would be used solely or only for anelection. Only 2 of the 11 cards, those of EugeneChelton and Richard Lloyd, raise any other issue.A. Eugene CheltonEugene Chelton's authorization card is undated,raising a question as to when it was signed." Cheltontestified that he signed the card at the Lakeviewmeeting; although Chelton could only remember thatthe meeting took place in February 1977, it isundisputed that the exact date was February 19, 1977.Larry Rogers, one of the card solicitors, also testifiedthat Chelton signed the card on February 19, 1977, atthe Lakeview meeting. We find, therefore, that EugeneChelton signed his card on February 19, 1977.?6" The absence of the date on an authorization card does not affect itsvalidity. Skyline Transport. 228 NLRB 352, 354(1977).2" In any event, the card was submitted with the petition to the Board. Thus,it must have been signed on or before February 23, 1977.559 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Richard LloydRichard Lloyd, a driver-mechanic in Mayville,signed an authorization card shortly after the Febru-ary 19 Lakeview meeting. (He later signed theantiunion petition which was sent to Respondent'spresident.) Lloyd signed the card at the Mayvillefacility after being approached by Larry Rogers andDavid Olson. Although the card is dated February 19,1977, and both Rogers and Olson testified that Lloydsigned on that date, Lloyd testified that he signed thecard on February 20. Lloyd also testified that, prior tosigning the card, "I was told that everybody did andthey wanted me to. And I said-I said 'Dave, I don'tgo along with it, and I've been independent too long.'He said that things were changing. I said 'Well, if thatis what everybody wants, I will go along with them."'Lloyd stated that when he found out a day or two laterthat everyone had not signed cards he told Olson thathe "didn't want any part of it," but was told that itwas "too late." Lloyd did not ask for his card back,but testified that he made a phone call to a place hecould not identify, apparently to disclaim the card. Hesaid that he was told to call the "Labor Board," butthat he never called.Without more, the alleged statement that "every-body" had signed seems like little more than salesman-ship or mild puffery. This situation can be distin-guished from the case where an employee is toldspecifically that he or she is the only one left in theunit who has not signed a card. Furthermore, Lloyd'stestimony about what he did to disclaim his card ismuddled and unclear. Thus, we find that the objectivefacts, as evidenced by events contemporaneous withthe signing, do not show that the alleged misrepresen-tations made to Lloyd to the effect that "everybody"had signed was the decisive factor causing him to sign.Marie Phillips, Inc.., 178 NLRB 340, 341 (1969).Richard Lloyd's card, which we find to be datedFebruary 19, 1977, is therefore valid and has beencounted in determining the Union's majority status.Thus, we find that as of February 19, 1977, amajority of Respondent's employees in the appropriateunit had designated Local 649 as their representativefor the purpose of collective bargaining."In N.L.R.B. v. Gissel Packing Co., supra, theSupreme Court approved the use of authorizationcards as an indication of employee sentiment, andfurther approved reliance on such cards as a basis for abargaining order where there is "a showing that at onepoint the union had a majority," and the employer has" We note that even if the Lloyd card were not counted, the Union wouldstill have had a majority on February 19. If Chelton's undated card were alsonot counted until the Union submitted it to the Board in support of itsrepresentation petition, the only effect would be to postpone the date theUnion achieved majority status to February 23.engaged in unfair labor practices which have "atendency to undermine majority strength and impedethe election processes." (395 U.S. at 614.)In the instant case, Respondent's unlawful conductbegan even before the union campaign, and continuedup until the day before the election. In December1976, Manager Donald Mawhir, on two separateoccasions, threatened drivers that the Company wouldretaliate against employees if they supported a union.On February 19, 1977, Mawhir, in violation of Section8(a)(1), told drivers complaining about their salarythat they were lucky to have jobs, and that if they didnot like what they were receiving they should get out.After the petition was filed on February 23, 1977,Respondent threatened and coerced employees to droptheir support for the Union. Eugene Chelton wasinterrogated on February 26; on March 19, Respon-dent unlawfully threatened plant closure and granteda wage increase; Floyd Tarr, although subpenaed, wasprevented from attending a Board hearing on March23; Cecil Miller was interrogated about his unionactivities on April 1; finally, on the day before theelection, Donald Mawhir threatened Raymond Woodthat employees would risk discharges or penalties forselecting the Union. Further, Respondent suspendedFloyd Tarr on March 31 in reprisal for his unionactivities, and proceeded in the next 6 weeks todiscriminatorily discharge Clifford Hammond, DavidOlson, Larry Rogers, Eugene Chelton, Cecil Miller,and Floyd Tarr, all six being prounion drivers. Thus,Respondent had, by May 12, 1977, discharged 6 of the13 people who actively sought the Union, threatenedplant closure, granted an unlawful wage increase, andcommitted several other unlawful acts in its effort todefeat the Union. The discharge of employees becauseof union activity is one of the most flagrant means bywhich an employer can hope to dissuade employeesfrom selecting a bargaining representative because noevent can have more crippling consequences to theexercise of Section 7 rights than the loss of work.Further, Respondent's unlawful granting of benefitsaffected all unit employees, as did its threat of plantclosure." By committing these unfair labor practices,Respondent fatally impeded the election process.Thus, the issuance of a bargaining order is warranted.No exception has been taken to the AdministrativeLaw Judge's finding that a request for recognition wasmade on February 21, 1977, by Ferdie Tanner, abusiness agent of the Union, to Donald Mawhir.Mawhir refused the request, and the petition was filedon February 23, 1977.29 Although the Union achieved2 GeneralStencils 195 NLRB 1109 (1972).' A demand and refusal to bargain are not necessary where, as in this case,a bargaining order is required to remedy the effects of Respondent's unfair560 MID-EAST CONSOLIDATION WAREHOUSEmajority status on February 19, 1977, the demand forrecognition was not made until February 21. Thus, wefind that Respondent violated Section 8(a)(5) of theAct by refusing to recognize and bargain with theUnion as the majority representative of its employeeswhile at the same time engaging in conduct whichundermined the Union's majority status and preventedthe holding of a fair election. Since all of Respondent'sunfair labor practices prior to February 21 areotherwise individually remedied by our Order, weconclude that Respondent should be required torecognize and bargain, upon request, with the Unionas of the date of the Union's demand; i.e. February 21.Trading Port, Inc., 219 NLRB 298, 301 (1975).Il. THE REMEDYHaving found that Respondent has engaged andcontinues to engage in certain unfair labor practices,we shall issue an order requiring Respondent to ceaseand desist therefrom3°and take certain affirmativeactions designed to effectuate the policies of the Act,including bargaining with the Union as the dulydesignated representative of its employees in thefollowing described appropriate unit, effective Febru-ary 21, 1977:All truckdrivers including the mechanic-driverand the dispatch-driver employed by the Employ-er, but excluding all office clerical employees,guards, professional employees, and supervisorsas defined in the Act.Respondent also will be ordered to offer CliffordHammond, David Olson, Larry Rogers, Eugene Chel-ton, Cecil Miller, and Floyd Tarr3' their former jobsor, if those jobs no longer exist, to equivalent positionsof employment, without prejudice to their seniority orother rights and privileges previously enjoyed, and tomake them whole for any losses they may havesuffered as a result of the discrimination against themin the manner set forth in F. W. Woolworth Co., 90NLRB 289 (1950), with interest computed in themanner set forth in Florida Steel Corporation, 231NLRB 651 (1977).32ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Laborlabor practices. Beslcy Energy. Inc.. d/b/oa Peaker Run Coaol Company, OhioDivision #1, 228 NLRB 93 (1977). Therefore, even in the absence of ademand in this case we would issue a bargaining order commencing withRespondent's unfair labor practices or at the time it achieved majority status ifthat occurred later.' We find Respondent's unlawful conduct demonstrates a proclivity toviolate the Act and that Respondent has engaged in such egregious andwidespread misconduct so as to demonstrate a general disregard for itsRelations Board hereby orders that the Respondent,Mid-East Consolidation Warehouse, A Division ofEthan Allen, Inc., Mayville, New York, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening its employees with loss of employ-ment or with other reprisals if they engage in unionactivities.(b) Questioning employees concerning their or otheremployees' union membership, activities, sympathies,or desires.(c) Granting wage and expense increases to itsemployees for the purpose of influencing their selec-tion of a labor organization as their bargainingrepresentative; provided, however, that nothing hereinshall be construed as requiring Respondent to vary orabandon any benefits heretofore established.(d) Threatening employees with plant closure if theycontinue their union activities.(e) Refusing to allow employees to attend Boardproceedings.(f) Threatening that employees would risk dis-charges or penalties for selection of Local 649, or anyother labor organization, or for engaging in protectedconcerted activities.(g) Suspending employees because of their unionactivities.(h) Discouraging membership in the Union bydischarging employees or otherwise discriminating inany manner in respect to their tenure of employmentfor engaging in protected concerted activity or unionactivity.(i) Refusing to bargain with the Union as the dulydesignated representative of a majority of employees inthe following unit found appropriate under Section9(b) of the Act:All truckdrivers including the mechanic-driverand the dispatch-driver employed by the Employ-er, but excluding all office clerical employees,guards, professional employees, and supervisorsas defined in the Act.(j) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Offer Clifford Hammond, David Olson, LarryRogers, Eugene Chelton, Cecil Miller, and Floyd Tarremployees' fundamental statutory rights. We find it necessary, therefore, toorder Respondent to cease and desist from "in any other manner" interferingwith, restraining, or coercing employees in the exercise of their protectedSection 7 rights. Hirkmott Foods Inc., 242 NLRB 1357 (1979)." Tarr shall also be made whole for the period of his unlawful suspension." See, generally, Isis Plumbing A Heating Co.. 138 NLRB 716 (1962).General Counsel's request that the rate of interest on backpay should be set at9 percent per annum is hereby rejected.561 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or any other rights or privileges previously enjoyed.In addition, Respondent shall make whole all of theseemployees for any losses of pay they may havesuffered as a result of the discrimination against them,as set forth in the section of this Decision entitled"The Remedy."(b) Recognize and, upon request, bargain collective-ly with the Union as the exclusive representative of theemployees in the above-described appropriate unitand, if an understanding is reached, embody suchagreement in a written, signed contract.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(d) Post at its offices and places of business inFalconer and Mayville, New York, copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 3, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the challenges to theballots of Clifford Hammond, David Olson, LarryRogers, Eugene Chelton, Cecil Miller, and Floyd Tarrbe overruled, that their ballots be opened and counted,and that a revised tally of ballots issue in Case 3-RC-6873.IT IS FURTHER ORDERED that should the revisedtally of ballots show that a majority of votes have beencast for the Union the Regional Director for Region 3shall issue a certification of representative.IT IS FURTHER ORDERED that if the revised tally ofballots shows that a majority of votes have not beencast for the Union the election shall be set aside, thepetition in Case 3-RC-6873 dismissed, and all priorproceedings thereunder vacated." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withloss of employment or with other reprisals if theyengage in union activities.WE WILL NOT question employees concerningtheir or other employees' union membership,activities, sympathies, or desires.WE WILL NOT grant wages and expenseincreases to our employees for the purpose ofinfluencing their selection of a labor organizationas their bargaining representative.WE WILL NOT refuse to allow employees toattend Board proceedings.WE WILL NOT threaten that employees wouldrisk discharges or penalties for selecting Local649, or any other labor organization.WE WILL NOT suspend employees because oftheir union activities.WE WILL NOT discourage membership in theUnion by discharging employees or otherwisediscriminating in any manner in respect to theirtenure of employment for engaging in protectedconcerted activity or union activity.WE WILL NOT refuse to bargain collectivelywith Truck Drivers Local Union No. 649, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as thecollective-bargaining representative of our em-ployees in the unit. The appropriate unit is:All truckdrivers including the mechanic-driverand the dispatch-driver, but excluding all officeclerical employees, guards, professional em-ployees, and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theAct.WE WILL offer full and immediate reinstate-ment to Clifford Hammond, David Olson, LarryRogers, Eugene Chelton, Cecil Miller, and FloydTarr to their former jobs or, if those jobs nolonger exist, to substantially equivalent positionsof employment, without prejudice to seniority orany other rights or privileges previously enjoyed,and WE WILL make them whole for any lossesthey may have suffered as a result of thediscrimination against them, with interest.WE WILL, upon request, bargain collectivelywith the above-named Union, as the exclusive562 MID-EAST CONSOLIDATION WAREHOUSErepresentative of all our employees in the unitdescribed above, and, if an agreement is reached,we will embody it in a signed contract.MID-EAST CONSOLIDATION WAREHOUSE,A DIVISION OF ETHAN ALLEN, INC.DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: Thehearing in this consolidated proceeding was held on Septem-ber 6-9, in Jamestown, New York, based on the complaintissued by the Regional Director for Region 3, on May 31,1977, and the Report on Objections issued by the RegionalDirector on June 28, 1977; the complaint was amended bythe Acting Regional Director on July I and the answer ofthe Respondent to the amended complaint was filed on July11. The complaint, as amended, in substance alleged thatRespondent, Mid-East Consolidation Warehouse, A Divi-sion of Ethan Allen, Inc, on various dates, through asupervisor, Donald Mawhir, the manager of Respondent,had interfered with, restrained, and coerced its employees inthat he had on or about February 23 and 26 and April 1,interrogated Respondent's employees as to their own orother employees' union activities, sympathies, or desires;threatened to fire its employees if they joined or assisted alabor organization in December 1976 and late February andMarch 19, 1977; threatened to fire an employee if heattended a hearing, scheduled in Case 3-RC-5873, onMarch 21, 1977; and granted raises in wages and expensemoney in order to persuade its employees to abandon theUnion, on March 19. In addition, the complaint alleged thatRespondent, by Mawhir, on March 31, at its Mayville, NewYork, plant, suspended employee Floyd Tarr for 3 days,and, on the dates and places set forth below, discharged thenamed employees and thereafter failed and refused to recallthem: Clifford Hammond, March 30, 1977, Mayville; DavidOlson, April 1, 1977, Mayville; Larry W. Rogers, April 11,1977, Mayville; Eugene R. Chelton, April 11, 1977, May-ville; Cecil P. Miller, May 2, 1977, Falconer; and Floyd W.Tarr, May 12, 1977, Mayville.The complaint alleges that Respondent suspended andterminated and has thereafter failed and refused to recall theforegoing employees because they had engaged in union orprotected concerted activities for the purposes of collectivebargaining or mutual aid or protection. The complaintalleges that by the foregoing conduct, Respondent hadengaged in activities violative of Section 8(a)(1) and (3) ofthe National Labor Relations Act. In its answer, dated June3, Respondent admitted certain allegations, but denied thatI The motions of counsel for the General Counsel and counsel forRespondent to correct the transcript are hereby granted, except in one respectopposed by counsel for the General Counsel relating to p. 436, 1. 10 to deletethe word "laughed."On October I I received from counsel for the Respondent a motion that Ireopen the hearing to accept two (2) previously unavailable pieces ofevidence, that are both directly relevant to Respondent's defense, concerningthe immediacy and immenence of termination of rail service to the MayvilleWarehouse." These were a September 14 letter from the Commissioner of theNew York State Department of Transportation to Respondent's viceit had engaged in any unfair labor practices. The complaintwas amended on July 1; Respondent, on July I 11, denied theallegations contained in the amended complaint.Upon the entire record in this case' and after carefulconsideration of the briefs filed with me, I make thefollowing:FINDINGS OF FACTI. JURISDICTIONFor some years, not disclosed by the record, Respondenthas been in the business of operating a furniture factory andconsolidation warehouse in Mayville, New York, under anumber of names. Respondent admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and comes within thejurisdictional standards of the Board. It further admits, andI find, that Truck Drivers Local Union No. 649, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called the Union, is alabor organization within the meaning of Section 2(5) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionThe drivers at the Mayville operation have never beenorganized, as is true of all the truckdrivers in the distributionoperation. Prior to the present organizational campaign, thedrivers attempted to organize in 1972. That effort, so itappears, was met by the immediate reaction from Respon-dent, which placed four drivers out of driving work and itwas only when the drivers recanted and personally handedtheir authorization cards to Mawhir, that the layoffs wereended and the drivers returned to work. However, rumors ofunion persisted over the years and, according to the brief ofcounsel for the General Counsel, it was against thisbackground that Mawhir, in December 1976, allegedly toldRogers, a driver, that if the drivers continued to "messaround" with the Union they would all be out of a job. Laterthat month, or perhaps early in January, when told byRaymond Wood that there were rumors concerning anotherorganizational effort, Mawhir made some reference to aprior experience that the drivers had suffered while, at thesame time, advising Wood that he wanted Wood to talk thedrivers out of the Union.While it appears that the so-called threats of Mawhir didnot have the intended effect, the following February, Rogers,together with David Olson, a fellow driver, procuredauthorization cards from the union hall the day before ameeting of the drivers was to be held in Mayville. At thatpresident, and October 4 affidavit of Mawhir. On October IS, I receivedcounsel for the General Counsel's opposition, in which he stated that theproffered evidence was irrelevant since all of the personnel actions allegedtook place prior to May 28 and the proffered documents relate to eventswhich occurred after the close of the hearing. In addition, he states theattempt to introduce this evidence by motion deprives him of the opportunityto cross-examine witnesses or conduct voir dire examination on the proffereddocuments.The documents are admitted.563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, conducted by Mawhir, the matter of money asusual, came up, but the expectations of the drivers andRespondent's "possibilities" were considerably at variance.Rogers had earlier suggested to Mawhir that a 50-cent-per-hour increase would be appropriate, but at the meeting,Mawhir mentioned that only a 5 percent increase waspossible. When some of the drivers complained that they hadnot received previously promised merit increases, andanother driver mentioned a 50-cent-per-hour increase figure,Mawhir responded that they were lucky to have jobs and ifthey did not like what they were receiving, they should getout.Raymond Wood, who was employed by Respondent as atruckdriver for some 7 years, off and on, testified that hesigned a union card and that Deck also signed a card at thattime. Wood related that he had a conversation with Mawhirthe day before the election in front of the garage at the plantin Mayville. According to Wood, Mawhir was "telling mehow good the company had been to us, and different thingsthat the company had done." He further related thatMawhir said that employees had gotten laid off because of"the railroad business," and further stated that "it justhappened that the railroad business came in about the sametime that the union business did." He went on to state thatMawhir stated it "looked bad," and that it appeared that theRespondent was "getting rid of the people because of theunion." According to Wood, Mawhir stated that it was notbecause of the railroad. He further related that "it justhappened that the railroad business came in about the sametime that the union business did," and stated that "he knewit looked bad," and that it appeared that Respondent was"getting rid of the people because of the union." He furthertestified that this was not the case and stated that it wasbecause of the railroad. Wood further related that he toldMawhir that the reason that it "looked bad to me" wasbecause of the manner in which Respondent had gotten ridof the employees, inasmuch as Respondent had not startedat the bottom of what he considered the seniority list andworked up. According to Wood, Mawhir responded thatRespondent did not have a seniority list, and "insinuated"that he would like Wood to vote against the Union andfurther said that if the employees voted the Union down,matters would go on as they had in the past. Thereupon,Wood asked Mawhir what would occur if the employeesvoted the Union in, to which Mawhir replied he could nothonestly tell him what would happen and that he did notknow himself. Wood further related that Mawhir said thatthey had gotten along for years without a union and that hedid not think they needed one as they had always been ableto settle their differences without the intervention of a union.About the end of December or early January Wood wentinto Mawhir's office and the latter asked him how the otherdrivers were feeling, whereupon Wood brought up the factthat it had been some time since anyone had received a raise,and that the drivers felt that it was about time that they didobtain a raise. Wood also brought up the fact that there wasa rumor about the Union again. Mawhir then told him thathe "better try to talk these guys out of it. The last time thishappened about the union, you know, the company wouldnot put up with that." According to Wood, this organiza-tional effort happened about 5 years previously. Woodtestified that the employees sought to join the Union, butRespondent immediately laid off four drivers for about aweek and then permitted them to come to work in the plantbut not driving the trucks. The drivers spoke to Mawhir athis home and, so Wood testified, they "finally came up withthe idea that the only way to get these guys back to workwas to agree that we would not join this union." They stillhad the signed authorization cards which they had notturned in to the Union. Wood testified that the "agreementwas that we would go in and turn in those cards to Don andagree not to join this union, and I believe the four driverswould get their jobs back. This is what we did. And they didget their jobs back." It is Wood's testimony that they didturn the authorization cards in to Mawhir.On cross-examination Wood testified that on March 5when he signed his union card at union headquarters inFalconer, there was a meeting of the drivers with an officialof the Union during which they discussed what the advan-tages might be of being represented by a union and furtherdiscussed the possibility that there would have to be anelection and how many votes were needed to bring theUnion in.Rose Paris testified that on April 29, she and Cecil Millerwent to Mayville in her pickup in order to turn in Miller'sbills and get his bills for the following week. She related thatthe pickup was covered with union stickers. They parked thetruck near the drivers' door while Miller went into thebuilding and turned in his bills. Two men, Ed Kahle andDick Lloyd, were there and, according to Paris, "stoodbeside the pickup and looked at it, walked around to anangle, to the back of the pickup, and they were talking at theside." Neither of them said anything to Paris nor did Parisspeak to them.B. Suspension and Termination of TarrFloyd Tarr, who worked for Respondent both as an over-the-road driver and interplant driver from July 25, 1975, andthrough May 13, 1977, described what occurred at a meetingof drivers called by Mawhir on February 19. The possibilityof a 50-cent raise was discussed, but Mawhir stated that ifanyone wanted the big money they would have to goelsewhere to get it. Thereafter, the drivers met at a hotel andsigned union cards. On March 19, Mawhir called anothermeeting, but Tarr could recall nothing specific that occurredon that occasion. On March 22, a hearing was held on therepresentation petition. The preceding day Tarr approachedMawhir and told him that he was to appear at the hearing asthe drivers wanted him to act as an observer. Mawhir toldTarr that he had a full day's work for him on March 22 andthat he better be at work. Tarr testified that he consideredMawhir's statement as a threat of his being terminated. Tarrhad been subpoenaed to appear at the March 22 hearing.That day he sought to find Mawhir but was unable to do so.He made a run to Union City and came back. While atUnion City, he called the Falconer plant and the officesecretary said she had no authority to accept the subpoena.He returned to Mayville about noon, and at that time Kahlewas dispatching. Kahle said that he knew nothing aboutwhat was going on and that he could not honor thesubpoena. Tarr continued to work the whole day.564 MID-EAST CONSOLIDATarr normally worked 57 to 60 hours a week, but after thesubpoena incident, his hours dropped to approximately 29 to33 hours per week. On March 31, Tarr was suspended for 3days by Respondent. He related that on March 31, he wastold to pull a trailer out of the front dock and as he did so,the door came off. He reported this to Mawhir whosubsequently suspended him. Tarr related that he was toldhe had knocked the door off and had had a series ofaccidents. After meeting with Mawhir, Tarr went out toinspect the door, and he testified that the hinges on the doorwere gone as well as the hinges on the trailer. He testifiedthat the doors were affixed to the trailer by bolts.Tarr testified he had scraped a Ford truck in a construc-tion area with the same trailer. At that time, so he testified,Mawhir told him that the cost of that accident was $168.However, Mawhir later told him that the cost was 68. Atthe time he was suspended, Mawhir told Tarr that theinsurance company could not allow any more accidents,major or minor, by him. Tarr then testified that approxi-mately a month previously Mawhir had told him thatRespondent was self-insured. Tarr related that he had neverhad what is called a chargeable accident.Tarr was discharged on May 12. He testified that he hadpulled into the yard and backed the trailer in and unhookedit but somehow, the hoses got tangled underneath and as aresult the hoses as well as the light cord on the back of thetruck were pulled loose. He went in and talked to Mawhirwho checked the trailer. Tarr testified that Mawhir told himnot to worry about the matter, that he would take care of it.He then went home and about 2 hours later, Mawhirtelephoned him and said that he was discharged and that hecould come in the next day and pick up his final checks. Thenext morning Tarr went into the office and got his checksand he asked Mawhir whether Mawhir was going to opposehis obtaining unemployment compensation. Tarr relatedthat Mawhir replied that he had no position on that matter.Tarr went on to relate a number of incidents involvingaccidents by other employees. However, he had never heardof any other employee being discharged for having accidents.On May 16, Tarr filed for unemployment compensation.On June 30, the department of labor filed its written decisionin which the hearing officer concluded that the accident was"due to his negligence or inadvertence" but, he felt com-pelled to conclude that it was brought about by "claimant'sindifference to the vehicle that he was driving and owned byhis employer. Under the circumstances, his loss of employ-ment was brought about due to an act of misconduct inconnection therewith."Tarr testified that prior to the hearing his hours of work"had been cut a small bit, but not like they were cut after thehearing." On the other hand, Tarr stated that the otherdriver "was getting as many hours as he ever did." Hefurther related that he did not discuss this matter withMawhir and that the situation continued until he wasdischarged on May 12. His testimony is that the drop in hishours of work continued from the day after the hearing untilthe day he was terminated. He testified that the employeeswere working 60 hours, 7 days a week, and that Shepard was"getting close to 60 hours a week," whereas he was gettingbetween 29 and 35 hours. He related that he did not askanyone about this matter..TION WAREHOUSE 565Tarr was asked whether, at the time he was given the 3-day suspension, Mawhir asked if he was sick or anything andfurther pointed out that he was having "a rash of accidents."Asked whether he had any reason not to work on Saturday,he replied that most of the time he had put in close to 60hours and was the senior employee. He further stated that heliked to work 5 days a week, Monday through Friday, andso had advised Mawhir.Shortly after the meeting with Mawhir, the driversadjourned to the Lakeview Hotel, signed union authoriza-tion cards and returned them to Rogers and Olson. Some-what later, Rogers and Olson obtained the signature of DickLloyd on a card and the signature of Cecil Miller at hishome. The cards were then returned to the Union's hall inFalconer and filed in support of the present petition.Somewhat later, two other drivers, Raymond Wood and TedDeck, signed cards at the union hall in Falconer and gavethe cards to the business agent. Out of 19 persons in theappropriate unit, 1I had signed union cards on February 10,and 2 more signed within 2 weeks, making a total of 13cards, which constituted a substantial majority of the driversin the appropriate unit.The following Monday, the business agent of the Union,Ferdie Tanner, accompanied by another business agent, sawMawhir and told him that they had signed up an over-whelming majority of the drivers and requested recognition.Mawhir declined their request and, in consequence, thepetition was filed. That Saturday, Mawhir spoke to EugeneChelton, a driver, who appeared at the office of Respondentin Mayville. Mawhir questioned Chelton about his ownunion activities, and also about the activities of the otherdrivers. Chelton admitted that he supported the Union, butdeclined to implicate any other employees. Mawhir attrib-uted the campaign to a couple of troublemakers, butmentioned no names.As previously related, there was a meeting on March 5 atthe union hall in Falconer, at which two additional cardswere obtained from drivers. At about the same time, threeemployees, Ed Kahle, Gene Shepard, and Charles Wilson,circulated a counterpetition among certain drivers. Thispetition was addressed to Clint Walker, a high official ofRespondent at headquarters in Danbury, Connecticut.When Clifford Hammond, a driver, was approached togeth-er with his brother Donald, to sign this petition, it had beensigned by Kahle, Wilson, Shepard, Dale Babcock and TedDeck. Babcock and Deck were defectors from the unioncause. According to counsel for the General Counsel, it iseven more significant that Clifford Hammond did not sign itand that Dick Lloyd and James Rogers, the latter being theleast senior employee, did sign it. Shepard then sent thepetition to Walker, the president of Ethan Allan.Another meeting of drivers was held by Mawhir atMayville on March 19. At this meeting he announced a 35-cent-per-hour across-the-board increase for the drivers,which was approximately twice the increase Mawhir had amonth earlier told the drivers was "possible." At thismeeting Mawhir made what counsel for the General Counselstates was "an emotional and thinly veiled threat that theplant would be closed if the organization drive continued, inthe guise of a relation of trouble with the railroad service." DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe following Tuesday, March 23, the hearing in therepresentation case was held. The preceding day, Tarr, aninterplant driver, had approached Mawhir with a notice ofhearing and had told Mawhir that he had been requested byTanner and other drivers to observe the hearing. Mawhirtold Tarr the notice meant nothing and that he better be atwork. Tarr related that he considered that a threat thatotherwise he would be fired. The following day, Tarr wasserved with a subpoena. However, he was unable to findMawhir to report this fact and, being afraid of losing his job,did not honor the subpoena, but stayed at work.As related above, on March 31, Tarr had an accident inwhich a door of a trailer came off. He was told by Mawhirthat he knocked the door off, but Tarr did not believe that hehad done so. He testified that he thought the matter "was asetup." The following day he was suspended for 3 daysbecause of this incident.Following the suspension of Tarr, Respondent laid offseveral employees which was the first layoff Respondent hadexperienced since the last union drive in 1972. CliffordHammond returned from a run Tuesday night, March 29.He went to the plant Wednesday morning and Mawhir toldhim that he had nothing and that Hammond should returnthe following morning. He did so and, when he saw Mawhirin his office, Mawhir said that his run had been terminated.Hammond asked if he was fired or laid off and all Mawhirstated in response was that his run had been terminated.Hammond asked the same question several times and wasuncertain whether he had been discharged or laid off. Atthat time Hammond's run was from Mayville to Newtown,Connecticut, and back through West Virginia, Pennsylvania,and Ohio. On occasion he came back to Pennington,Vermont. He expressed the opinion that that was not adesirable run and that he had asked Mawhir on twooccasions to be relieved of it to which Mawhir replied thatwhen he got some seniority he would be relieved of that run.Hammond testified that he had had accidents while workingfor Respondent including backing into a telephone pole and,when hauling some machinery from Vermont, it broke loosefrom the trailer, and the back doors were smashed open.However, he received driving awards during that period, andhe related that nothing was said to him about the accidents.He further testified that the drivers tried to join the Union in1972, and he was laid off at that time. According toHammond, other than Tarr, he had never heard of anyonebeing discharged because of an accident. Hammond ex-pressed the opinion that in his experience as a driver, theaccidents involving Tarr were not serious. The followingday, David Olson was terminated when he came in from arun. The reason given by Mawhir was that Olson's run hadbeen terminated. When Olson persisted in obtaining anexplanation, Mawhir stated that he could not discuss thematter because the decision had come from a higher echelon.Olson was still not satisfied and asked why junior drivershad not been laid off; Mawhir replied that his run had beenterminated and, therefore, he was laid off.Shortly after the foregoing incident, Cecil Miller, who wasnot known to be an adherent of the Union, was told byMawhir that he did not have to be concerned as long asEthan Allen stayed in Mayville. Mawhir asked Miller if hewere satisfied with his job and was told that businessappeared to be picking up. Mawhir also asked Miller ifanyone had been bothering him and Miller replied in thenegative. From Miller's cross-examination, it seems evidentthat the questions of Mawhir related to the Union'sorganizational effort.Driver Larry Rogers had come in on the evening of GoodFriday and found no papers for his run the following week.He asked Dispatcher Kahle about this matter and was toldthat he would not know his run until about 5 or 6 p.m.Sunday. Rogers did not receive a call on Sunday evening sohe went to Mayville the following morning. Kahle again toldhim there were no bills for him. Rogers saw Mawhir andtalked to him about the matter. Mawhir stated that Rogers'run had been terminated and therefore he was beingterminated. Rogers asked why he should be terminated andMawhir replied that others would be let go too. Mawhiradded that Rogers had been "a heck of a driver" and that hewould give Rogers any kind of recommendation that heneeded for a job.Eugene Chelton returned from the road on Good Fridayand found no bills for the following week. On Sunday heattempted 'to contact Mawhir, but without success. Mondaymorning, at approximately 8 a.m., he went to Mayville. Hewas told by Mawhir that his run had been terminated andtherefore he was terminated. Chelton disputed this, pointingout that he did not have a steady run. Mawhir replied thatall of Chelton's runs had been terminated. Counsel for theGeneral Counsel points out in his brief that, in view of thefact that Chelton was a relatively junior employee, who haddriven virtually all of the pedal runs in 6 months of hisemployment, "Mawhir's statement, if taken at face value,would mean that the operations of the Mid-East Consolida-tion Warehouse Division, had virtually ceased." Cheltonchallenged Mawhir about the retention of junior drivers.Mawhir responded that others would go, although in factthe three regular over-the-road drivers who were junior toChelton were not dismissed and were still employed at thetime of the hearing, although two of them had been hired asover-the-road drivers as late as the first week in February.The Decision and Direction of Election issued on April14, excluding the warehousemen and plant clericals whomRespondent had sought to include in the unit. Counsel forthe General Counsel argues that the persistence of the unionadherents among the drivers "occasioned further action bythe Company in an effort to insure that the distributionoperations of Ethan Allen would remain free from any taintof Union organization."On Friday, April 29, Miller came to the Mayville terminaldriving a pickup truck with Teamsters stickers on it, andwearing a Teamsters button on his hat. As previouslyrelated, Mawhir had questioned Miller after the largestnumber of drivers had signed authorization cards in an effortto ascertain whether Miller had signed a union card. Mawhirhanded Miller his bills for the next week. Thereafter Mawhircontacted Miller to cancel the run but assured Miller thatthere would be another run, but that Respondent wouldhave to cut the bills and have Miller pick them up later.Miller returned the bills to the Falconer warehouse onMonday, in the meantime not having received anotherassignment. At that time, he was told by Mawhir that hisrun had been terminated and that he was laid off. Counsel566 MID-EAST CONSOLIDATION WAREHOUSEfor the General Counsel argues that "the absolutely incredi-ble part of this sequence of events is that the run originallyassigned to Miller on Friday was not the run which heusually took, and the run which was allegedly terminatedwas not terminated until early Monday morning, just whenMiller would have expected to have taken the run inaccordance with the normal practice of letting senior drivershave preferred runs."An election was set for May 28, which was held. About 2weeks prior to that, Tarr, whom Mawhir somewhat reluc-tantly admitted he knew as an adherent of the Union, had aminor accident in which two air hoses and an electric cordwere pulled from his tractor. This occurred shortly after theUnion's petition was filed. Tarr reported the incident toMawhir who told him not to worry that he (Mawhir) wouldtake care of it. Since it was almost quitting time, Tarr wenthome. About two hours later Mawhir telephoned and toldhim that he was discharged. Tarr asked Mawhir whetherMawhir would contest his application for unemployment.Mawhir replied that it was not up to him to decide.About 2 weeks before the election, Wood overheard aconversation in the warehouse between Mawhir and DaleBabcock, one of the employees who had signed a card andhad also signed the counterpetition. Mawhir offered to sellBabcock some damaged furniture at a greatly reduced price.Wood related that he had been told in the past thatRespondent would destroy furniture rather than sell it in adamaged condition. When Wood overheard this conversa-tion, Mawhir made the offer to Wood. The day before theelection Mawhir talked with Wood in front of the garage.Mawhir admitted that it looked suspicious that Respondenthad laid off several drivers out of seniority after the Union'sorganizational efforts began, but promised that if the Unionwere voted out, things would remain the same as they hadbeen. Wood asked Mawhir, "Well, what if we voted theUnion in?" Mawhir replied, "Well, I can't honestly tell youwhat would happen."The election was held on May 28 with the result that therewere four ballots for the Union, nine against and sixchallenged ballots. The challenged ballots were those of thesix persons alleged as discriminatees in the unfair laborpractice case. Objections to the election were filed consistingin substance of the conduct alleged in the complaint, and arefusal to bargain charge was thereafter filed.Chelton, who worked for the Respondent from October1976 to April 11, 1977, at the Mayville plant, testified that inFebruary he attended a meeting of drivers at the LakeviewMotel in Mayville and there signed a union card. At the timehe had a withdrawal card from Local 649 of the Union. Hegave the card either to Olson or Rogers. He worked the nextweek and made a run and the following Saturday he had aconversation with Mawhir when he had gone into the driversroom in Mayville to turn in bills and ascertain where he wasgoing the following week. In speaking to Kahle, RichardLloyd, and a mechanic in the drivers' room, Kahle,according to Chelton, "wondered what was going on aboutthe union; nobody asked him to join, and he felt slighted."Mawhir then came out and called Kahle aside, and Kahle,when he came back in, told Lloyd that they should get ahaircut and the two left. According to Chelton, Mawhirasked whether he was satisfied working for the Respondentand he told him that he was. Mawhir continued, accordingto Chelton, by asking if he knew what employees had signedunion cards and Chelton replied he did not know. Mawhirasked whether Chelton had signed a card and Cheltonreplied that he had. According to Chelton, Mawhir then"crawled on some mattresses that were on the truck, hunghis head, and started to sniffle, which I understand he doeswhen he's nervous. He told me, well, that wasn't the answerI wanted, that I admire you for telling the truth." Cheltontestified Mawhir stated that he was not in favor of theUnion. Chelton told Mawhir he felt that had the 50-centraise been recognized at the meeting on the 19th, theincident would not have happened. In addition, Mawhir toldhim that he had about two troublemakers but no names werementioned. Chelton was terminated on Monday, April 11.He had made a run the previous week to Buffalo, arrivingthere on a Friday night. No one was there and Chelton'swife had called Mawhir, and he had sent Chelton's paycheckto the home of another driver. There were no bills waitingfor him, which was rather unusual, and no expense checkwas waiting for him. On Sunday, he attempted to callMawhir and finally his wife got in touch with Mawhir's wifewho stated that Mawhir was not there and that he wouldcall back on Monday morning. When he arrived, Mawhirtold him that he was discharged on account of the railheadand that he would be able to draw unemployment compensa-tion. Mawhir told him that his runs had been terminated.Chelton admitted that while he worked for the Respon-dent he had had an accident, backing into a building inHudson, Ohio. He asked Mawhir about the matter, whostated Respondent had a number of bad places to get into,that he understood the matter and that Chelton should fillout an accident report and the matter would be taken careof. He did so, and did not hear anything more about theincident. Chelton related that other employees had hadaccidents and that one driver, Dale Babcock, had run overtwo cars in a parking lot but was still employed byRespondent.On cross-examination, Chelton testified that he had aconversation with Mawhir on the first Saturday after he hadsigned the union card, which lasted about an hour and a halfor 2 hours. He further related that at the time of histermination Mawhir stated, in substance, that he would haveto ship more by rail. Chelton denied that he had everreceived a letter concerning profit sharing, although hetestified that Mawhir read the letter over the telephone to hiswife. Chelton stated that Mawhir at no time threatened him.C. Alleged ThreatsWe turn now to a consideration of the alleged incidentsinvolving threats. Rogers testified that on March 19,Mawhir made a speech to the employees which he read froma paper. He was shown a document and, after reading it,testified that it was similar to the speech Mawhir made andthat he believed it was the speech. I deferred ruling on theadmissability of the document and, later in the hearing,when Mawhir identified it, I thereupon received the docu-ment in evidence. Mawhir began by stating that "in ordernot to be misquoted I am going to read what I have to say."He stated that he had both good and bad news, and started567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the good news first. He announced that commencingMarch 21, 1977, the wages for drivers would be increased by35 cents per hour and meal allowances would be increasedby S1 per day. This, he stated, was the result of Respondent'sannual survey of wages made in March of each year andcovers most of the drivers in the entire Ethan Allen system.He then stated that some of the employees were aware that"there is a good prospect of the railroad discontinuing thespur track into Mayville. If that should happen and, frankly,it looks very much like it is going to happen, it could mean abig difference in all of our lives, beyond any question." Hepointed out that Respondent had used the Mayville ware-house as a distribution center and had shipped from otherplants owned by Respondent into Mayville and from thatpoint the drivers had trucked the merchandise in a largearea. He said that Respondent "has had some of its officialstalking with the powers that be in Albany and they, in turn,have been in contact with the Conrail-Federal railroadsystem." He stated that the difficulty was that the State "hasbeen contributing to the loss in the operation of the spur butthis year have failed to make any provision for this expense"and that Conrail was "very reluctant to bear the cost as theirpolicy in trying to save the railroads across the country hasbeen to cut out all unprofitable branch lines." He then statedthat at one time Respondent "had word that operations onthe spur line would be discontinued some time in April. Ifthis happens, we're all in trouble and distribution centerswould have to be revised drastically." He then stated that assoon as he had any definite news the employees would beadvised. He then referred to the drive by the Union toorganize the drivers and stated that he wanted "to empha-size it why we disagree with Union and think they would notbe for the best interest for all of you to have the Union here;at the same time, you have a right, as free Americans, to voteany way you please. Your vote will be secret, and no one willknow just how you vote. If anyone should threaten you withthe loss of your job or any other penalty because you eithervote for or against the Union I want you to come to me and Iwill take care of the situation very quickly. I think thisCompany can very well stand on its record of the past in thefair treatment that you have received, and I hope that youwill retain your confidence in getting fair share for thisCompany and for me."The complaint alleges that on March 19, 1977, Respon-dent threatened "to fire its employees if they joined orassisted a labor organization." This allegation refers to theforegoing speech made by Mawhir. It is obvious to me thatno threat was contained therein.Nor do I find any basis in the testimony of driver Woodfor finding an alleged threat in the conversation he had withMawhir the day before the election. The entire conversationis as follows:And then he said that if we voted the union down thatthings would go on as they did before. And I asked himthen I said, "well, what if we vote the union?" He said"well, I can't honestly tell what would happen." Thenhe said, "I don't know myself." And that was the end ofthe conversation.'Counsel for the General Counsel contends, in his brief, that Mawhir'sinquiry had reference to the Union's campaign. as indicated by the cross-Even assuming that this conversation occurred exactly asWood stated, there is nothing in the statement by Mawhirthat reasonably could be construed as a threat of some kindof reprisal. In my opinion, it is more reasonable to concludethat the statement was a declaration by the manager who didnot know what changes a union or a union contract wouldhave on the operation of the business.As previously related, Rogers testified that some time inDecember 1975, he met with Mawhir in the Falconer office.According to him, in the midst of a general discussion ofhow things were going, Mawhir allegedly stated that if thedrivers "mess around" with the Union they'd all be out of ajob. Rogers related that he was an acting spokesman for thedrivers. However, Mawhir denied that he made the state-ment or that Rogers was regarded as a spokesman.Counsel for Respondent argues that in assessing thecredibility of Rogers it is important to note that Rogers alsodenied that he received a general pay raise, but in fact hisstatus report, effective April 11, 1977, rates him as good asto production, quality, dependability, and attitude. Anotherstatus report, dated March 21, shows that he received a 35cent increast to $4.50. Moreover, according to Rogers, themeeting with Mawhir in Falconer took place in Decemberbut the fact is that Mawhir did not move to Falconer untilthe middle of January.D. The Termination of DriversAs set forth above, five drivers (other than Tarr, the factsas to whose suspension and termination have previouslybeen doscissed) were terminated between March 30 and May2, 1977. There seems to be no need to discuss the details ofeach case. Uniformly, each driver was told that his route hadbeen terminated and that, in consequence, he was dis-charged. When Olson, after being told that his run had beenterminated, sought an explanation, Mawhir said that hecould not discuss the matter as the decision came from ahigher echelon. Still not satisfied, Olson asked why juniordrivers had not been laid off; Mawhir repeated that his runhad been terminated and, accordingly, he was laid off.Shortly after the foregoing exchange between Mawhir andOlson, Miller, not known to have been a supporter of theUnion, was told by Mawhir that, as long as Ethan Allenstayed in Mayville, he had no reason to worry. Mawhir toldhim that business was picking up, and asked if he wassatisfied with his job. Mawhir also inquired if anyone hadbeen bothering him to which Miller replied in the negative.2Rogers returned from a run on the evening of GoodFriday. Finding no papers for his run the following week, beinquired of the dispatcher, Kahle, who stated that Rogerswould not know his run until Sunday evening. Receiving notelephone call, Rogers went to Mayville Monday morning.Kahle told him there were no bills for him. Shortlythereafter, Rogers saw Mawhir, who said that his run hadbeen terminated and, therefore, he was terminated. Mawhir,in response to Rogers' inquiry why he was being terminated,stated that others would also be let go and that, as Rogershad been "a heck of a driver," he would give Rogers anykind of recommendation he needed for a new job.examination of Miller, who testified that he would like to leave for Californiafor 6 months until the Union matter was over.568 MID-EAST CONSOLIDATION WAREHOUSEMuch the same thing happened to driver Chelton. Findingno bills upon his return from a trip on Good Friday, heunsuccessfully tried to contact Mawhir on Sunday. OnMonday morning, he went to the plant, and was told byMawhir that, inasmuch as his run had been terminated, sowas he.Counsel for the General Counsel, in his brief, argues thatif Mawhir's statement to Chelton is "taken at face value, [it]would mean that the operations of the Mid-East Consolida-tion Warehouse Division, had virtually ceased." Moreover,and of more significance, the Respondent came forward withno trustworthy business records establishing that operationshad fallen to the point necessitating termination of theseveral runs. Also to be noted is the fact that, as Cheltonpointed out to Mawhir, three regular over-the-road driversjunior in service to him were still working at the time of thehearing, although two of them were hired as late as the firstweek in February.Miller, who was not regarded by Mawhir as a proponentof the Union, came to the Mayville terminal on Friday,April 29, wearing a Teamsters' button on his hat and drivinga pickup truck that was decorated with Teamster stickers.'Mawhir gave Miller his bills for the following week. Shortlythereafter, Mawhir tried unsuccessfully to contact Miller tocancel the run. When he finally reached Miller, he toldMiller there would be another run, but the bills would haveto be cut and Miller should pick them up later. On Monday,Miller returned the bills to the Falconer werehouse; he hadnot received another assignment in the meantime. When hesaw Mawhir, the latter told him that his run had beenterminated and he was laid off; Mawhir did promise him agood recommendation. According to counsel for the GeneralCounsel, "the absolutely incredible part of this sequence ofevents is that the run originally assigned to Miller on Fridaywas not the run which he usually took, and the run whichwas allegedly terminated was not terminated until earlyMonday morning, just when Miller would have expected tohave taken the run in accordance with the normal practice ofletting senior drivers have preferred runs."E. Alleged Unlawfi! Grant of BenefitsOne matter falling within this category concerns the saleof damaged furniture to employees.Wood testified that about 2 weeks before the election heoeverheard a conversation between Mawhir and employeeBabcock. He related that the two were discussing somedamaged chairs that Babcock was buying. He testified thatMawhir "said that they had a lot of this type of furniture,and he said that he was selling it to the drivers if they wantedit," and "real reasonable becaust it was damaged." Accord-ing to Wood, "in the 7 or 8 years that I have been employedthere, this has never been done before." Previously, so hetestified, Respondent had once had a sale on a certain date;theretofore, Respondent had destroyed the "damaged stuffrather than sell it, because they did not want it out for thepublic to see."Counsel for Respondent argues that the assertion byWood, that Mawhir was offering Babcock the right to buyMawhir had questioned Miller after the largest number of drivers hadsigned union cards and inquired if he was "satisfied." Counsel for the Generaldamaged furniture "is extremely important because not onlywas it false, but it underscores that other of Wood'stestimony is false when it was on a one to one basis andcannot be possibly verified."Mawhir testified that the quality control man looks overthe damaged furniture and, if in his opinion the damage isslight, "a bill of lading is made out, and we charge the plantfor that piece of furniture." The quality control man"proceeds with the repairs and bills" Respondent therefor.However, if in his opinion the damage is such that repair isnot warranted, it is offered to employees. If they do not wantit, the damaged furniture is "put in what we call the woodhog and chewed up into sawdust and burned. He related thatthis "has been a policy that has been going on for aconsiderable time."F. The Election Objections and Alleged Refusal ToBargainThe objections to the election in substance incorporate theallegations contained in the complaint; therefore, dispositionof them will be deferred unil after the allegations of unfairlabor practices are resolved.The complaint as amended alleges, and I find, that alltruck drivers, including the mechanic-driver employed byRespondent, exluding all office clerical employees, guards,professional employees and supervisors as defined in theAct, constitute an appropriate unit within the meaning ofSection 9(b) of the Act. I further find that at all times sinceon or about February 19, 1977, the Union has been theexclusive collective-bargaining representative of said em-ployees.As previously related, the credible evidence establishes,and I find, that Respondent violated Section 8(a)(1) of theAct by the following conduct:I. The statement of Mawhir to Rogers, in December 1976,that if the drivers continued to "mess around" with theUnion all of them would be out of a job.2. In late December or early January by Mawhir'ssuggestion to Wood that the latter dissuade the drivers fromsupporting the Union.3. By its action in reducing the working hours of Tarrafter he had testified at the Board's representation hearing.4. Mawhir's questioning of Chelton about his unionactivities and the union activities of other drivers.5. Mawhir's action in announcing on March 19, at ameeting of drivers, a 35-cent per hour wage increase for thedrivers after a majority had indicated their support of theUnion and, at the same meeting, making a veiled threat thatthe plant would close if the organizational drive continued.6. Mawhir's refusal to permit Tarr to attend the Board'shearing on the representation petition.7. The termination of six drivers between March 30 andMay 12, 1977.8. Mawhir's asking Miller if he had signed a union card.9. Mawhir's promising Wood that if the Union were votedout, conditions would remain the same as they had been.William Hawkins is Respondent's director for distributionoperations with offices in Danbury. He has been there for 3Counsel argues that this inquiry really meant if Miller had signed a unioncard.569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears, having previously held other positions with Respon-lent. He is also responsible for equipment maintenance, newonstruction, and the purchase and leasing of new equip-rnent. In March 1977 Hawkins had a number of discussionswith his superior, Lawrence Thompson, Respondent's vicepresident of administration and physical distribution, con-:erning the railroad situation in the Mayville-Corry area. Itwas felt that Respondent would have to continue the rail)peration. At least one reason therefor was that it cost less to;hip by rail than by truck.According to Hawkins, the decision to terminate Miller'srun, after he had "procrastinated a little bit," was madeMonday morning. May 2. Counsel for the General Counsel:ontends that Hawkins' account is an "absolutely incredible:ale from an absolutely incredible witness" which, if be-lieved, would establish that Miller was "the victim of a mostremarkable series of coincidences." He contends there was'no coincidence at all," but that the decision to terminateMiller was made with malice aforethought, "but only afterhe had been discovered to be a union adherent."Counsel for the General Counsel argues that other.vidence demonstrates that Hawkins is not entitled to be:redited. Thus, Thompson, the immediate superior ofHawkins, testified, on cross-examination, that he, togetherwith the director of personnel and industrial relations,:oordinated the matter of wage increases at the variouslocations and distribution centers, including both meritIncreases and general increases. The announcement of the1977 general increase was made in February or early March,ind was 35 cents per hour for truck drivers, In addition, themeal allowance was increased $1 per day. Thompson:estified that the wage increase was not motivated by anyanion organizational attempts. He further related that thetruck drivers in the distribution operation were not union-ized.G. Concluding FindingsAs related above, the present organizational effort ofRespondent's truck drivers was not the first occasion thatthey exhibited an interest in union activity, that 1972 effortresulted in four drivers being taken out of driving duties and,apon turning in their union authorization cards to Mawhir,the layoffs were ended, and they were returned to work.When the drivers again became interested in organizing,Mawhir told employee Roger, whose testimony I credit, thatthe drivers would be out of a job if they continued to "messaround" with the Union. Shortly after this episode, employ-xe Wood told Mawhir that he had heard rumors concerning' Counsel for the Respondent cites N H. Limited, d/b/a EarringhouseImports 227 NLRB 1107 (1977), as authority for the proposition that here theRespondent has established a "business necessity" for requiring Tarr toremain on thejob.While the two cases are somewhat similar, E H. Limited involved a largenumber of employees who wished to attend the Board hearing. The Boardmajority, Chairman Murphy, Member Fanning, and Member Jenkins held,irst, that there was no evidence presented that the respondent told themployees or claimed that "ear of serious business or economic conse-:uences" lay behind the order forbidding employees to attend, Second, therespondent's conduct "was largely inconsistent" with any conclusions that it"was truly concerned with lost production or other business disruption,Third, inasmuch as the termination took place 2 hours before quitting timemnd there was no indication of available replacements, these factors were "alsoinconsistent with" a "professed concern about maintaining production."another organizational move, Wood, whose testimony Icredit in this regard, stated that, Mawhir referred to theprior union effort and requested Wood to endeavor todissuade the drivers from supporting the Union. I have notoverlooked the discussion Tarr had with Mawhir the daybefore the representation hearing. Tarr asked if he couldattend the hearing as the elected representative of thedrivers. Mawhir advised Tarr that he had three trips for himon the hearing date and, so Mawhir testified, told Tarr thathe was not aware that Tarr was "involved in any labormeetings," that it was necessary that he make the trips, andthat he therefore felt Tarr "should work." Mawhir testifiedthat it was necessary to have the trailers at Cherry Hillbecause there was no storage room available and the product"came right off the assembly line right into the trailer." Ascounsel for the Respondent points out, at that time Tarr hadnot been subpenaed. However, the following day he wassubpenaed, but could not find Mawhir to advise him thereofand was told by the secretary and the dispatcher that theyhad no authority concerning the matter. Tarr worked,testifying that he feared that he might be fired if he went tothe hearing.'It has been related previously that Tarr had a number ofaccidents at work. Thus, on March 31, a door came off atrailer he was pulling to the front dock. Mawhir told Tarr, towhom Tarr reported the incident; Mawhir later suspendedhim for 3 days. Tarr also scraped a truck in a constructionarea, which, as Mawhir later told Tarr, caused damage inthe amount of $68.Tarr signed a union card at the February 19 meeting,following a meeting Mawhir had with the employees thesame evening. On March 21, Tarr approached Mawhir andstated that the drivers wished him to appear at the Board'srepresentation hearing the following day as an observer.Mawhir, in effect, directed Tarr to work that day, which hedid. The following day, Tarr had been served with a subpenato attend the hearing. Being unable to locate Mawhir toconsult with him about the matter, Tarr spoke to the officesecretary and the dispatcher about having been subpenaed toappear, but each disclaimed authority to honor the subpena.In consequence, Tarr worked.I infer from the sequence of events that Mawhir, at orabout the time of the March 22 Board hearing, becameaware that Tarr was a member of or interested in the Union.'The termination of runs and the drivers who customarilymanned them stand upon a different footing. As aptly statedby counsel for the General Counsel in his brief, if theRespondent's position were accepted it would mean that itsoperations were grinding to a standstill. However, noMembers Pennelo and Walker agreed that "employee attendance at a Boardhearing is a form of protected activity." However, they stated they could not"accept the majority's result that employees are free to leave work to attend ahearing unless their employer can demonstrate substantial business reasonsfor forbidding them to leave work for such purpose."In my view the present case presents such a "business necessity," and I sofind.'Indeed, Mawhir testified that it was not until the Board hearing on March22. that he knew Tarr was a union supporter. However, that circumstancesdoes not lead me to conclude that that circumstance had any causal relation toTarr's 3-day suspension.While the matter is not free from doubt, I am of the opinion that Tarr'saccidents with equipment were the principal factor motivating Mawhir tosuspend Tarr, and I so find.570 MID-EAST CONSOLIDATION WAREHOUSEreliable documentary evidence in support thereof wasproduced by Respondent. Furthermore, it is significant that,as pointed out to Mawhir by Chelton, three regular driversjunior to him were working at the time of the hearing, two ofthem having been hired as late as the first week in February.In this connection, it is also worthy of note that Hawkins,director of distribution operations, gave the Board inconsis-tent statements. Thus, in his affidavit, sworn to on May 22,1977, he stated that he made "the decision that when wediscontinued a run we would do it by letting go the man whohad the run. I did it because I felt that it was the way to doit. We do not operate on a seniority system, ... I was awarethat some senior drivers were being let go." However, oncross-examination Hawkins testified as follows:Q. I believe you said that you were the one that madethe decision on how drivers were to be terminated?A. Yes, sir, I did.Q. And it was your decision it would be justterminating the driver with the route?A. Yes.Q. Well, I don't recall your giving me any basis as towhy you decided to terminate the drivers; but it is myunderstanding that you just decided, when terminatingthe route, that you would just terminate the driver?A. Yes.Q. You're doing it with the knowledge that you'reletting go the senior driver?A. I did not do that with that knowledge.Q. You were not aware that the senior driver wasbeing let go?A. May I clarify one thing in this statement?Q. Well, I'd like you to answer my question, sir.MR. LEVENSON: If you can, please. I think the manis trying to answer his question.MR. KENNEY: I want him to answer my question.MR. LEVENSON: I'm sorry. You think he doesn't likeanswering, but he's trying to answer.THE WITNESS: At the time I didn't know each driverby name in Mayville.Q. (By Mr. Kenney) At the time people were beinglet go you were aware of the fact that some of thesewere fairly senior drivers?A. Yes.Q. Yes?A. No, no. You know, I did a lot of soul-searchingwith this thing, and I decided that that was the way itshould be.Q. And isn't it also true, sir, that you knew there wasa driver which had been hired as soon as the first weekin February that was not let go?A. Sir, you're reading the statement we took inBuffalo?Q. Sir, I am asking you a question. I wish you wouldanswer my question, sir.JUDGE PETERSON: Go ahead.THE WITNESS: At the time did I know that? No, sir,I did not.As previously related, Wood brought up with Mawhir inlate December or early January, the matter of a raise in pay.Later, at a meeting of drivers called by Mawhir on February19, the possibility of a 50-cent raise was discussed butMawhir, according to several employee witnesses, statedthat if employees wanted that much they would have to goelsewhere. Mawhir testified that, to the best of his knowl-edge, he indicated that a 5-percent raise was possible. At theMarch 19 meeting called by Mawhir, he read a preparedstatement in which, among other things, he stated thatcommencing March 21, "the wages for drivers will beincreased by 35 cents per hour, also meal allowances will beincreased by $1.00 per day." He further said that theseincreases were the "result of our annual survey of wagesmade in March of each year and covers not only you folksbut covers most of the drivers in our Ethan Allen system.We have always felt that we had an obligation to our peopleto continually be aware of the rising cost of living."To summarize, I come to the following final conclusions:(a) The Respondent violated Section 8(aX)) of the Act bythe statement of Mawhir to employee Rogers that thedrivers would be out of a job if they continued to "messaround" with the Union; in addition, that provision of theAct was breached by Mawhir's request that employee Woodendeavor to dissuade the drivers from supporting the Union.Also, I find that Mawhir's inquiry of Miller whether anyonewas bothering him and if he were satisfied with his job, wasrelated to and concerned Miller's union activity, and thusviolated Section 8(a)(1). As previously found, Respondentdid not violate the Act by requiring employee Tarr to workthe day before the Board's representation hearing, althoughhis fellow employees had asked that he do so as theirrepresentative.(b) With regard to Tarr's 3-day suspension because ofaccidents with equipment, I come to the conclusion, al-though the matter is by no means free from doubt, thatMawhir was primarily motivated by Tarr's past accidentrecord and the damage to equipment on the occasionencompassed in the complaint. Accordingly, I will recom-mend that this aspect of the complaint be dismissed.(c) Considering next the alleged unlawful grant of bene-fits, I am of the view that the Act was not violated byRespondent either by the wage increase or by allowingemployees to purchase damaged furniture. The weight of theevidence establishes that Respondent undertook to reviewwages for its entire national operation, rather than just in thefacility at Jamestown, considerably before union activitybegan, and in accordance with its long-established practice.Nor do I find that allowing employees to purchase damagedfurniture if they so desired, a policy that had existed for asubstantial period, amounted to an infringement of the Act.Therefore, it will be recommended that these allegations bedismissed.(d) We next take up the reduction of truck runs and thelay off of drivers. As previously found, in the space of abouta month Respondent reduced its staff from about 20employees to 14. As counsel for the General Counsel insubstance observes in his brief, if this curtailment of truckruns and employees were accepted at face value, theconclusion would be justified that Respondent's businesswas in the process of drawing to a close. However, aspointed out earlier in this decision, Respondent cameforward with no reliable business records to substantiate the571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrastic reduction in runs and drivers, although, in view ofthe nature of the business, it would appear that such datawould be readily available. Of particular significance in thisrespect is the fact that three drivers, junior in service toChelton, were retained following his layoff and wereworking at the time of the hearing, two having been hired inthe latter part of February. The evidence in the record, andthe reasonable inferences to be drawn therefrom, persuademe, and I accordingly find, that Respondent reduced thenumber of its truck runs and the complement of truckdrivers primarily in an effort to defeat the Union's organiza-tional efforts and to eliminate specific drivers whom Mawhirknew to be supporters of the Union and to have engaged inprounion activity. By such conduct, Respondent violatedSection 8(a)(3) and (1) of the Act.Having found that the termination of the six truck driversviolated the Act, and considering that such conduct formedthe basis for the Union's election objections, it necessarilyfollows that the challenged ballots of these persons beopened and counted. In the event that after these ballotshave been counted the Union does not have a majority of thevalid ballots cast, the election should be set aside andanother election conducted when the Regional Directordetermines the time to be appropriate. I so recommend.6' Counsel for the General Counsel, in his brief, requests that in the event theUnion does not obtain a majority, the election be set aside, the petitiondismissed, and that the Respondent "be directed to bargain with Local 649, asthe chosen exclusive collective-bargaining agent of the drivers at the Mayvilleoperation." I deem this would be inappropriate, in view of the lapse of timeCONCLUSIONS OF LAW1. Mid-East Consolidation Warehouse, A Division ofEthan Allen, Inc., Jamestown, New York, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Truck Drivers Local Union No. 649, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.[Recommended Order omitted from publication.]and the turnover of employees. It appears to me that the results of a newelection on the basis of a current payroll wou'd be more satisfactory and ifwon by the Union, considerably more conducive to stable collective-bargain-ing relations.572